Citation Nr: 1617023	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-07 834	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating from July 30, 2003, to September 26, 2003, and to an initial rating greater than 10 percent from September 26, 2003, to October 4, 2011, and greater than 20 percent thereafter, for a cervical spine disability.

2.  Entitlement to an initial compensable rating prior to October 4, 2011, and to an initial rating greater than 20 percent thereafter, for left upper extremity radiculopathy.

3.  Entitlement to an initial rating greater than 20 percent from September 4, 2009, to October 4, 2011, and to an initial rating greater than 40 percent from October 4, 2011, to July 28, 2014, and greater than 20 percent thereafter, for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of service connection for a cervical spine disability (which was characterized as neck and bilateral shoulder pain with arthritis).  The Veteran disagreed with this decision later in May 2004.  He perfected a timely appeal in November 2004.  A videoconference Board hearing was held at the RO in January 2007 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  A Central Office Board hearing was held in May 2013 before a different Veterans Law Judge and a copy of the hearing transcript also has been added to the record.   Both of the Veterans Law Judges who held the hearings in January 2007 and in May 2013 subsequently retired from the Board.

In April 2007, the Board denied the Veteran's claim of service connection for a cervical spine disability (which was characterized as neck and bilateral shoulder pain with arthritis).  Both the Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") and requested that the Court vacate and remand that part of the Board's April 2007 decision which denied the Veteran's claim of service connection for a cervical spine disability.  In October 2007, the Court granted the Joint Motion.

In May 2008 and in July 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his cervical spine disability and associated neurologic disabilities (radiculopathy of the left upper extremity and of the right upper extremity).  The Board also directed that the AOJ attempt to obtain the Veteran's updated treatment records.  The requested examinations are included in the Veteran's claims file.  And the AOJ's efforts to obtain updated treatment records for the Veteran also are documented in his claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a July 2008 rating decision, the RO granted the Veteran's claim of service connection for a cervical spine disability (which was characterized as cervical spine strain), assigning a zero percent (non-compensable) disability rating effective July 30, 2003.  The Veteran disagreed with this decision in September 2008.  He perfected a timely appeal in February 2010.  It appears that the current docket number was assigned to the Veteran's appeal based on his timely appeal of the July 2008 rating decision.

In a December 2009 rating decision, the RO granted claims of service connection for radiculopathy of the left upper extremity, assigning a zero percent (non-compensable) rating effective September 4, 2009, and for radiculopathy of the right upper extremity, assigning a 10 percent rating effective September 4, 2009.  

In a January 2010 statement of the case, the RO assigned a higher initial 10 percent rating effective September 26, 2003, to the Veteran's service-connected cervical spine disability.  

In a December 2011 rating decision, the RO assigned a higher initial 20 percent rating effective October 4, 2011, for the Veteran's service-connected cervical spine disability.  Because the initial ratings assigned to the Veteran's service-connected cervical spine disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in its July 2013 remand, it took jurisdiction over the Veteran's higher initial rating claims for left upper extremity radiculopathy and for right upper extremity radiculopathy.  The Board noted that it had jurisdiction over these claims because they were neurologic disabilities associated with the currently appealed higher initial rating claim for a service-connected cervical spine disability.  

The Board also notes that, in October 2013, the Veteran appointed Disabled American Veterans (DAV) to represent him "for claims presently pending before the local Regional Office."  He clarified that he still wanted his attorney to represent him in "the appeal presently pending before the Board of Veterans Appeals."  Thus, his attorney is listed as the Veteran's representative on the title page of this decision.

In a June 2015 rating decision, the RO assigned a higher initial 20 percent rating effective October 4, 2011, for service-connected radiculopathy of the left upper extremity.  The RO also assigned an initial 20 percent rating effective September 4, 2009, a 40 percent rating effective October 4, 2011, and a 20 percent rating effective July 28, 2014, for service-connected radiculopathy of the right upper extremity.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized as stated on the title page of this decision.

In January 2016 correspondence which was received by VA in April 2016, the Veteran, through his attorney, requested that his appeal for higher initial ratings for a cervical spine disability, radiculopathy of the left upper extremity, and for radiculopathy of the right upper extremity be withdrawn.  

The Board acknowledges in this regard that current regulations require that a Veterans Law Judge who conducts the hearing in an appeal "shall participate in the final determination of the claim."  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Board also acknowledges that the Veterans Law Judges who held the hearings in this case in January 2007 and in May 2013 are no longer with the Board.  The Veteran was advised of his right to another hearing before a third Veterans Law Judge in March 2016 correspondence from the Board.  There is no record of a response.  In any event, the correspondence received by VA in April 2016 requesting withdrawal of the Veteran's current appeal renders the issue of entitlement to another Board hearing before a third Veterans Law Judge moot.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a letter dated on January 18, 2016, and received by VA on April 7, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


